DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2020 has been entered. 
Election/Restrictions
Claims 1, 5, 6, 30-34 are allowable. The restriction requirement between inventions and among species, as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2020 is withdrawn.  Claims 21-23, 25, directed to a similar species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Claims 1, 5, 6, 21-23, 25, 30-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among invention groups I and II as set forth in the Office action mailed on 06/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Nuzum on 05/27/2022.

The application has been amended as follows: 
In claim 1, line 18, after the limitation “rotary structure” and before the limitation “; and” the limitation --, the tapered cutting portion being interposed between the first non-cutting portion and the second non-cutting portion along an axial direction, and the tapered cutting portion is located inside a tangential line between the first non-cutting portion and the second non-cutting portion in a cross section along the axial direction -- has been entered
Claims 2, 3, have been canceled
In claim 5, line 1, the limitation “Claim 3” has been deleted and replaced with --claim 1--
In claim 15, line, 17, after the limitation “rotary structure,” and before the limitation “the method comprising” the limitation -- the tapered cutting portion being interposed between the first non-cutting portion and the second non-cutting portion along an axial direction, and the tapered cutting portion is located inside a tangential line between the first non-cutting portion and the second non-cutting portion in a cross section along the axial direction,-- has been entered
Claim 16 has been canceled 
In claim 31, line 18, after the limitation “rotary structure” and before the limitation “; and” the limitation --, the tapered cutting portion being interposed between the first non-cutting portion and the second non-cutting portion along an axial direction, and the tapered cutting portion is located inside a tangential line between the first non-cutting portion and the second non-cutting portion in a cross section along the axial direction” has been entered
Reasons for Allowance
Claims 1, 5, 6, 15, 17-23, 25, 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the devices and method as claimed specifically the tapered shape of the cutting portion and how the cutting portion is spaced between and within the non-cutting portions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771